Citation Nr: 0929625	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a staph 
infection of the right leg, claimed as a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) upon 
transfer to the Cleveland, Ohio RO and returned to the 
Newark, New Jersey RO, which denied the benefit sought on 
appeal.  In June 2007, the Board remanded the Veteran's claim 
for further development.  The requested action was taken and 
the claim is appropriately before the Board for review.


FINDING OF FACT

The Veteran has residual scaring that is due to the right leg 
staph infection treated during service.  


CONCLUSION OF LAW

Residual scaring of a right leg staph infection was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2002, March 2006, June 2007, May 
2008, and October 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran contends his current right leg disorder, 
manifested by conditions of the skin and muscles, are related 
to in-service treatment for a staph infection in the same 
area and/or secondary to his service-connected PTSD.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury or a service connected disability.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Veteran's service treatment records (STRs), reflect 
treatment for an infection in the Veteran's right leg.  In a 
December 1970 record, the Veteran was noted to have an ulcer 
forming on his right leg and was diagnosed as having an 
abscess.  Subsequent treatment records indicated that the 
Veteran's right thigh abscess was not responding to 
treatment, and he was prescribed another medication.  There 
were no further notations made regarding that condition.  
Upon separation medical examination, dated in March 1972, the 
Veteran's right thigh staph infection was noted, but 
indicated that it was treated adequately and there were no 
residuals.  

Following service during a July 1973 VA psychiatric 
examination, the Veteran indicated that his right thigh was 
"all right."  In a July 1975 VA psychiatric examination, 
the Veteran reported that he occasionally has pustules on his 
legs.  He was diagnosed as having anxiety neurosis with 
somatizations.  The examiner, however, did not indicate what 
somatizations the Veteran experienced.  

In June 2000, the Veteran underwent a VA General Medical 
Examination.  He reported an injury and infection to his 
right leg and thigh, and had a loss of muscle mass.  The 
examiner indicated that the Veteran had some muscle loss.  No 
pertinent diagnosis was recorded following the examination.

In a December 2001 statement, the Veteran indicated that his 
right leg disorder has plagued him since service separation.  
He indicated that he experienced right leg weakness following 
his in-service treatment for a right leg/thigh staph 
infection.  Currently, he reports right leg sensitivity to 
low temperatures and small, bruise-like sores two to three 
times a year on his right leg.  He stated that any cuts, 
scrapes or bumps to the right leg take longer to heal than on 
his left leg.  He further reported cellulitis of the right 
leg in July 2001 and now must wear a compression stocking on 
that leg.  The Veteran also noted that he is self-conscious 
of his right leg being smaller in girth to his left leg, and 
do to this difference in size, he has difficulty pursuing 
athletic activities.  

The recent clinical evidence of record reflecting the 
Veteran's complaints of a right leg disorder was in a private 
treatment record dated in August 2001.  At that time, the 
Veteran was found to have slight erythema of the right leg 
with pitting edema and two broad-based granulating wounds of 
the right leg.  In a September 2001 follow-up, the Veteran's 
swelling and erythema had resolved and the ulcer of the right 
leg had healed.  

In April 2005, the Veteran underwent a VA skin examination.  
The Veteran reported his in-service treatment for a staph 
infection of the right shin and leg, which resolved upon 
treatment.  He advised the examiner that after that time, he 
would notice small lesions in that area and would take care 
of them on his own with antibiotics.  He reported that he 
experienced these lesions intermittently until 1992.  The 
Veteran advised that in 2001, he developed a lesion on the 
right shin that was very stubborn, it subsequently healed, 
but then he developed another one in 2003 or 2004, right next 
to the 2001 lesion.  At the time of the examination, the 
Veteran had no open sores.  The Veteran was assessed as 
having a well-healed, post-inflammatory scar over the right 
shin area.  The examiner indicated that his current right 
lower leg infection has no relation to the Veteran's right 
thigh condition he was treated for in service.  In reaching 
this opinion, the examiner indicated that the Veteran's right 
thigh infection was adequately treated in service and left no 
residuals.  Further, the examiner noted that the Veteran 
developed an infection many years later and in a different 
site, and it is unrelated to the initial infection.  The 
examiner also noted that the Veteran had symptom-free periods 
between his in-service infection and later infections.  Thus, 
the examiner opined that the Veteran's current right leg 
disorder is not related to his in-service right leg 
infection.  

In May 2005, the Veteran underwent a VA muscles examination.  
The Veteran reported that since his in-service treatment for 
the right thigh infection, he has seen progressive atrophy 
and weakness of the right thigh and leg.  Upon physical 
examination, the examiner noted a loss of muscle mass in the 
right thigh, right leg/calf, and right gluteal muscle.  Upon 
review of the claims file, the examiner indicated that the 
right thigh muscles and right leg muscle weakness is at least 
as likely as not secondary to the staph infections that the 
Veteran incurred during service.  

In December 2005, the findings of the May 2005 VA muscle 
examination were revisited by the examiner.  The examiner 
indicated that he/she reread the claims file, and reviewed 
the opinion from the April 2005 skin examination.  This 
examiner indicated agreement with the skin examiner in that 
the Veteran's in-service treatment for a right thigh 
infection had resolved and there was no residual infection 
noted at discharge.  It was then noted that the Veteran did 
not seek treatment for a right leg condition for nearly 30 
years following service separation.  The examiner indicated 
that the opinion given at the May 2005 VA examination was 
based upon the Veteran's reported history, and now upon 
review of the claims file, his/her opinion was that the 
Veteran's current muscle atrophy and weakness of the right 
leg was less likely than not secondary to the in-service 
treatment for a right thigh infection and more likely than 
not due to the new infection he was treated for in 2001.  

The Veteran submitted a letter, dated in September 2006, from 
his private treating physician.  He had undergone an 
orthopedic examination at that time, and was found to have 
right thigh hypotonia, multiple abscesses that were incised 
and drained, and infectious scars.  The physician found no 
evidence of hypotonia or atrophy in the right calf.  The 
physician's impression was that the Veteran had a traumatized 
thigh muscle, both flexor and extensors secondary to his 
incised and drained abscesses, calcified muscle or bony 
infections, or knee infections.  The physician also indicated 
that following review of the Veteran's x-rays and 
musculoskeletal findings, it appeared that "unsavory and 
highly compromising sanitary conditions, produced severe 
necrotizing infection of multiple muscle groups."  This, the 
physician opined, caused his persistent right-side damage, 
injury, hypotonia, and weakness.  The physician indicated 
that this caused weakness of the right lower extremity and 
subsequent back disability.  The Veteran's right thigh was 
found to be atrophic, weak, and sub-optimally functional.  

Pursuant to the Board's June 2007 remand, the Veteran 
underwent VA examinations in May 2008 and June 2008.  In May 
2008, the Veteran underwent a VA skin examination.  The basic 
facts were again noted and the examiner indicated that he 
reviewed the claims file.  Physical examination revealed 
scarring on the lower extremities, presumed to be secondary 
to a staph infection, but there were no active lesions found.  
The examiner diagnosed the Veteran as having a history of 
severe staphylococcus aureus infections, which seem to be 
resolved.  Although the Veteran reported residual infections, 
the examiner indicated that the recent infections do not seem 
to be related to the original infection incurred during 
service.  

In June 2008, the Veteran underwent a VA muscles examination, 
and again, the basic facts and contentions were noted, and 
the claims file was reviewed.  The Veteran reported weakness 
and flare-ups in the right lower extremity with some muscle 
pain.  Physical examination revealed tissue loss in the right 
lower extremity and there were scars noted over the right 
thigh.  The examiner indicated that the Veteran had right-
sided muscle with hypotonia weakness.  His history of bulging 
discs in the lumbar spine was also noted.  The right lower 
extremity was noted to be weak and atrophic.  The examiner 
opined the weakness and atrophy of the right lower extremity 
was at least as likely as not related to his nonservice-
connected lumbar herniated discs and subsequent surgery.  The 
examiner further opined that the Veteran's right leg disorder 
"cannot happen due to necrotizing abscess of the muscles or 
the muscle infection found in the thigh and right leg . . . 
"

In June 2008, the Veteran underwent a VA neurological 
disorders examination.  The Veteran's history of PTSD was 
noted, as was his right leg disorder.  The examiner indicated 
that the claims file had been reviewed.  The examiner 
indicated that the Veteran had mild right thigh and leg 
atrophy of unclear etiology, and found that it was not 
causally or etiologically related to the Veteran's PTSD.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to service connection for residuals 
of a right leg staph infection.  There is no question that 
the Veteran currently has weakness, atrophy, and scarring in 
the right lower extremity.  Thus, the question before the 
Board is whether any residuals are related to the acute in-
service treatment the Veteran received for a staph infection 
of the right leg.  The Board notes that there is conflicting 
evidence regarding whether any right leg disorder is causally 
or etiologically related to his in-service staph infection, 
but finds, however, that there is in-service evidence of 
treatment for a right thigh abscess and current residual 
scarring.  As such, the residual scarring associated with the 
documented in-service treatment for an abscess and staph 
infection of the right leg warrants service connection.  

However, no other pathology of the right leg is shown by the 
medical evidence to be associated with the service treatment.  
The Veteran has been afforded multiple VA examinations that 
have determined that the subsequent, post service infections 
of the right leg were unrelated to the service infection, and 
that muscle loss/atrophy/weakness was at least as likely as 
not related to either the subsequent, post service infection, 
or to the Veteran's documented back disorder.  In this 
regard, the Board finds that the VA examinations have the 
greatest probative value in resolving his question because 
they are based on a review of all medical evidence contained 
in the Veteran's claims file, contain a rationale for the 
conclusions reached and are consistent with the evidence of 
record.  As such, beyond the residual scaring associated with 
the service treatment, the Board concludes that service 
connection is not warranted for any other right leg 
symptomatology.



ORDER

Service connection for residual scaring of a right leg staph 
infection is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


